





CITATION:
R. v. Roberts, 2011
          ONCA 261



DATE: 20110406



DOCKET: C51950



COURT OF APPEAL FOR ONTARIO



Rosenberg, Juriansz and LaForme JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



David Roberts



Appellant



Brian A. Callender, for the appellant



David Lepofsky, for the respondent



Heard and endorsed: April 4, 2011



On appeal from sentence imposed by Justice Kristine Bignell of
          the Ontario Court of Justice on May 5, 2009.



APPEAL BOOK ENDORSEMENT



[1]

In our view, the sentence for this very serious offence
    was fit, particularly having regard to the appellants record for violence,
    which appears to be escalating in seriousness.  We see no error in principle; the trial judge gave appropriate weight to
    the guilty plea.

[2]

While leave to appeal sentence is granted, the appeal
    is dismissed.


